t c no united_states tax_court david bruce billings petitioner v commissioner of internal revenue respondent docket no filed date p’s wife did not report embezzlement income on their joint return after she was caught p and she filed an amended tax_return that reported the embezzlement income p then applied for relief from joint_and_several_liability under sec_6015 the commissioner issued a notice_of_determination denying his request and p filed a petition under sec_6015 to review the commissioner’s determination p and r stipulated that no relief is available under sec_6015 and c held upon reconsideration we no longer adhere to our prior holding that sec_6015 gives us jurisdiction over such nondeficiency stand-alone petitions 118_tc_494 revd 439_f3d_1009 9th cir no longer followed patrick wiesner for petitioner vicki l miller for respondent opinion holmes judge in rosalee billings began embezzling money from her employer she kept her husband in the dark about her embezzlement and didn’t report the ill-gotten income on their joint_return after she was caught in she confessed her theft to him and together they signed an amended joint_return that reported the stolen income and showed a hefty increase in the tax owed he asked the commissioner to be relieved of joint liability for the increased tax but his request was refused because he knew about the embezzled income when he signed the amended_return and also knew that the increased tax shown on that amended_return was not going to be paid billings began his case in our court by filing a nondeficiency stand-alone petition-- nondeficiency because the irs accepted his amended_return as filed and asserted no deficiency against him and stand-alone because his claim for innocent spouse relief was made under sec_6015 and not as part of a deficiency action or in response to an irs decision to begin collecting his tax debt through liens or levies the particular part of sec_6015 under which he seeks relief is sec_6015 this subsection is the only one available to spouses against whom the irs has not asserted a deficiency in section references are to the internal_revenue_code rule references are to the tax_court rules_of_practice and procedure 118_tc_494 ewing i we held that the tax_court had jurisdiction over nondeficiency stand- alone petitions like billings’s the ninth circuit has now reversed us 439_f3d_1009 9th cir revg 118_tc_494 vacating 122_tc_32 the eighth circuit has adopted the ninth circuit’s position 446_f3d_785 8th cir affg in part vacating in part tcmemo_2004_93 and the second circuit has questioned our decision see 360_f3d_361 n 2d cir affg 119_tc_267 billings's case is one of the large number of nondeficiency stand-alone cases that began accumulating on our docket while ewing i was on appeal we now revisit the question of whether we have jurisdiction to review the commissioner's decisions to deny relief under sec_6015 when there is no deficiency but tax went unpaid background david billings was well into a 30-year career at general motors when he married rosalee in rosalee herself was a payroll clerk at south kansas city electric company the billingses kept two checking accounts and while both were there is yet another opinion in this case--122_tc_32 --but it dealt with our power to consider evidence outside the administrative record in reviewing the commissioner's decisions jointly held david and rosalee each kept almost exclusive control_over one of them in rosalee began to transfer money from the electric company’s payroll account into the checking account that she controlled and into which she had her own pay directly deposited rosalee kept her embezzlement secret from her husband and she did not report on their return the nearly dollar_figure that she had stolen the electric company discovered the embezzlement in date fired her and then notified the authorities she told her husband what she had done and hired a lawyer patrick wiesner wiesner also represented david in this case and before the irs in his capacity as rosalee’s lawyer wiesner advised her to report the embezzlement income to the irs on an amended_return he told her that if she did a sentencing judge would probably be more lenient and might even depart from the u s sentencing guidelines but sec_1_6013-1 of the income_tax regulations created a problem it prohibits spouses who have already filed a joint_return for a particular year from filing amended returns changing their status to married-filing- separately once the deadline to file returns has passed the due_date for the billingses’ tax year--date--was long past and so wiesner told david whether in wiesner’s capacity as rosalee’s lawyer or as david’s is unclear that david also had to sign the amended_return or risk having his wife face a longer sentence in a more unpleasant facility on date david signed the amended_return that return included as taxable_income the nearly dollar_figure that rosalee had embezzled in it also showed an increase in tax of over dollar_figure when david signed the amended_return he knew that neither he nor his wife expected to be able to pay the increased tax wiesner however suggested that david himself might avoid liability for the extra tax by filing for innocent spouse relief under sec_6015 he even filled out the required irs form and had david sign it together with the amended_return the billingses sent that form to the irs but it was never processed as the billingses feared rosalee's embezzlement led to a criminal charge--one count of wire fraud less than a month later in date she pleaded guilty her sentence apparently reflected a downward departure for acceptance of responsibility though the probation officer who wrote the sentencing report did not mention that the billingses had filed an amended_return david argues that it was filing the amended_return that led rosalee to be sentenced to less than a year which qualified her for residence in a halfway house rather than imprisonment although filing the amended_return may well be one form of accepting responsibility we found nothing in sentencing guideline precedents that suggests it was the only or most continued in the billingses filed for bankruptcy and received a discharge which of course did not affect rosalee’s obligation to repay the money she’d embezzled or her own liability for the unpaid taxes u s c secs a a david retired from gm in and began collecting a pension though he continues to work two other jobs he and his wife have filed timely tax returns for later years as they came due as the irs had not processed david’s original request for relief he filed another one in date the irs denied his request for relief based on all the facts and circumstances but particularly because you failed to establish that it was reasonable for you to believe the tax_liability was paid or was going to be paid at the time you signed the amended_return david appealed and the irs issued its final_determination again denying him relief because he did not believe when he signed the amended_return that the tax would be paid the commissioner argues instead of filing an amended_return rosalee could have contacted respondent and informed him of the unreported embezzlement income once informed respondent could have proceeded with examination procedures and rosalee could have agreed to respondent’s determination of additional tax continued persuasive form we also note that the billingses made these decisions in late long before the supreme court held the guidelines to be merely advisory see 543_us_220 resp br pincite this would have led to the determination_of_a_deficiency and presumably allowed david to file a petition seeking relief under a different part of sec_6015 see eg haltom v commissioner tcmemo_2005_209 even under sec_6015 billings’s position is not a weak one in rosenthal v commissioner tcmemo_2004_89 the petitioner was a widow who also had no knowledge of omitted income in her case an unreported ira distribution to her late husband when she signed the original return but did know about it when she signed the amended_return that corrected that omission we found that the commissioner had abused his discretion by not giving her innocent spouse relief it is unpersuasive to argue as does respondent that petitioner’s voluntary filing of an amended return and her attendant payment of the delinquent taxes attributable to the omission_of_income from the original return militate against equitable relief simply because she had to have known of the omission before she filed the amended_return and made the payment id before this case was tried billings and the commissioner fully stipulated the facts under rule billings was a resident of kansas when he filed his petition which means an appeal lies to the tenth circuit unless the parties stipulate differently discussion a married couple can choose to file their federal tax_return jointly but if they do both are then responsible for the return’s accuracy and both are jointly and severally liable for the entire tax due sec_6013 114_tc_276 this can lead to harsh results especially when one spouse hides information from the other so congress enacted sec_6015 which directs the commissioner to relieve qualifying innocent spouses from that liability sec_6015 an innocent spouse may seek either relief from liability under sec_6015 if he can show that he was justifiably ignorant of unreported income or inflated deductions or have his tax_liability allocated between himself and an estranged or former spouse under sec_6015 billings however looks to sec_6015 for relief subsection f relief is available only to a spouse who is ineligible for relief under subsections b and c and who shows that taking into account all the facts and circumstances it is inequitable to hold him liable for any unpaid tax or any deficiency or any portion of either billings and the commissioner stipulated that he did not qualify for relief under either sec_6015 or c because no deficiency was ever asserted against him and his wife they were right to do so because both those subsections require a deficiency as a condition of relief see eg 120_tc_62 understanding why the billingses owed tax but had no deficiency after they filed their amended_return requires a bit of explanation sec_6211 defines a deficiency as the amount by which the tax imposed exceeds the amount shown as the tax by the taxpayer upon his return emphasis added the code itself doesn’t tell us what effect the filing of an amended_return has but the related regulation does it states that a ny amount shown as additional tax on an ‘amended return’ filed after the due_date of the return shall be treated as an amount shown by the taxpayer ‘upon his return’ for purposes of computing the amount of the deficiency sec_301_6211-1 proced admin regs because the billingses’ amended return was filed well after date and the commissioner accepted that return the increase in tax that it showed has to be treated as an amount shown on their return that left billings able to look only to subsection f for relief and when the commissioner denied it to him left him with the problem of where to seek judicial review he filed in our court and under our decision in ewing i he was right to do so because we had held that sec_6015 gave us jurisdiction to grant f relief in nondeficiency stand-alone cases like his ewing i in turn built on two other cases the first was butler where we had to decide whether we had jurisdiction to review the commissioner's decision to deny f relief when a taxpayer filed a petition to redetermine a deficiency asserted against her we concluded that we did because we had for a very long time treated claims for innocent spouse relief under old sec_6013 act of date publaw_91_679 84_stat_2063 repealed by internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_685 as affirmative defenses to the commissioner's deficiency determination butler t c pincite this followed logically from our general_rule that a petition to redetermine a deficiency gives us jurisdiction over the entire deficiency and not just the particular items listed in the notice_of_deficiency so unless there had been some change in the law a taxpayer challenging a notice_of_deficiency could after enactment of sec_6015 continue to argue that he was an innocent spouse what made butler notable is that the commissioner argued that sec_6015 e was precisely such a change in the law--that sec_6015 as before the amendment sec_6015 petition for review by tax_court -- in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to continued this new section whose words seemed on their face to expand our jurisdiction had an esoteric meaning that shrank it instead we disagreed looking instead at the class of those covered by the language of the section--individuals who elect to have subsection b or c apply--and finding nothing in either sec_6015's language or its legislative_history that precludes our review of the commissioner's denial of equitable relief pursuant to sec_6015 where the taxpayer has made the requisite election for relief pursuant to sec_6015 or c butler t c pincite just a short time later we decided 114_tc_324 fernandez unlike butler was a stand-alone case ie one in which the claim for innocent spouse relief was not raised as a defense to a deficiency but by itself in fernandez we held that sec_6015 also gave us jurisdiction over a stand-alone petition to review the commissioner's denial of relief under sec_6015 we first look to the prefatory language contained in sec_6015 which states in the case of an individual who elects to have subsection b or c apply we conclude that this language does not contain continued determine the appropriate relief available to the individual under this section if such petition is filed the commissioner actually had asserted a deficiency against fernandez though our opinion in the case wasn’t clear on the point see ewing i t c pincite words of limitation that confine our jurisdiction to review of an election under subsections b and or c as respondent contends rather we understand this language to encompass the procedural requirement applicable to all joint filers seeking innocent spouse relief and therefore states the prerequisite to seeking our review of such relief id pincite we reasoned that sec_6015's jurisdictional grant to determine the appropriate relief available to the individual under this section meant that we could grant relief to a deserving individual under any part of this section --meaning relief under subsection b c or f --because the word section includes all subsections id pincite the problem we faced in ewing i is that congress amended sec_6015 in it now reads emphases showing new language sec_6015 petition for review by tax_court in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have the reference to the procedural requirement applicable to all joint filers seeking innocent spouse relief alludes to sec_6015 which establishes failure to win relief under subsections b and c as a condition for relief under subsection f jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed-- and here our problem began because it might seem that the inclusion of the first new phrase was the inclusion of a new condition--that an individual seeking innocent spouse relief must show that the commissioner is asserting a deficiency against him we raised the problem sua sponte in ewing i but both the commissioner and ewing took the position that the amendment did not deprive us of jurisdiction ewing i t c pincite given the difficulty of the issue we analyzed the question at length reasoning that equitable relief under sec_6015 is and always has been available in nondeficiency situations under these circumstances the amendment to sec_6015 referring to situations where a deficiency has been asserted and the retention of the language in that same section giving us jurisdiction over the appropriate relief available to the individual under this section creates an ambiguity id pincite having found an ambiguity we then consulted the legislative_history and found nothing indicating that the amendment of sec_6015 was intended to eliminate our jurisdiction regarding claims for equitable relief under sec_6015 over which we previously had jurisdiction the stated purpose for inserting the language against whom a deficiency has been asserted into sec_6015 was to clarify the proper time for a taxpayer to submit a request to the commissioner for relief under sec_6015 regarding underreported taxes id pincite on appeal the commissioner changed his mind about the proper construction of the new language the ninth circuit agreed with him and the dissent in ewing i that the first step in our reasoning--finding that the amendment to sec_6015 was ambiguous--violated the basic principle of statutory construction that ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant ' ewing f 3d pincite it concluded that the tax_court lacked jurisdiction because no deficiency had been asserted id pincite in bartman the eighth circuit adopted the ninth circuit’s holding though in doing so it may have been somewhat imprecise in its use of the terms assertion determination and assessment of a deficiency id pincite tax_court has jurisdiction over sec_6015 petitions only where a deficiency has been asserted id tax_court has no jurisdiction over sec_6015 petitions where no deficiency has been determined by the irs id pincite no tax_court jurisdiction because no deficiency had been assessed against bartman we construe bartman’s holding to be the sentence we agree with the ninth circuit that the tax_court lacks jurisdiction continued the opinions from the eighth and ninth circuits create one of the unique problems that our court sometimes has to face--we have always believed that congress meant us to decide like cases alike no matter where in the nation they arose so that our precedents could be relied on by all taxpayers appeals from our decisions though go to twelve different circuit courts and so we have often had to react to appellate reversal by only one of continued under sec_6015 unless a deficiency was asserted against the individual petitioning for review bartman f 3d pincite future cases may well show that congress meant to give us jurisdiction when a deficiency was asserted because it wanted to allow taxpayers to petition for relief well before the irs sends out a notice_of_deficiency or makes an assessment--perhaps as soon as issuance of a revenue agent’s report or some other time during an examination when the irs first states that additional taxes may be owed h conf rept 2000_3_cb_304 quoted in ewing i t c pincite the terms determination and assessment are not customarily regarded as synonyms in tax law a determination is the irs’s final_decision see eg sec_6212 a b and an assessment is the specific procedure by which the irs officially records a liability see sec_6203 triggering its power to collect taxes administratively the code generally bars the irs from assessing taxes that are being contested in our court see sec_6213 we note too that although notices of deficiency establish jurisdiction in most of our cases see bartman f 3d pincite congress has given us jurisdiction over cases in which there need be no deficiency--for example review of the commissioner’s determinations after irs collection_due_process hearings sec_6330 however because there was no deficiency lurking in this case at all we need not decide whether an assertion of deficiency is synonymous with a notice_of_deficiency much less an assessment in defining the limits of our jurisdiction under sec_6015 see generally sec_1_6015-5 income_tax regs them we concluded early on that when that happens we should keep deciding cases as we think right 27_tc_713 revd 258_f2d_562 9th cir and although we also recognize an exception to that rule--we won’t follow our precedent in a case appealable to a circuit where we would surely be reversed see 99_tc_490 explaining 54_tc_742 affd 445_f2d_985 10th cir --we do not always wait for the supreme court to restore consistency in construing the tax code when one or more circuit courts disagree with us as we said nearly fifty years ago we have no desire to ignore or lightly regard any decisions of those courts and have not infrequently been persuaded by the reasoning of opinions of those courts to change our views on various questions being litigated lawrence t c pincite the opinions in ewing i and bartman change the judicial landscape see 119_tc_44 and so we now reconsider our earlier reading of sec_6015 in ewing i we thought that reading the key phrase in the amendment-- in the case of an individual against whom a deficiency has been asserted --as limiting our jurisdiction made little sense if the remaining language as we had construed it in butler and fernandez continued to allow us to grant subsection f relief this did not read the amendment entirely out of the statute but led us to view it especially in light of its legislative_history merely as a new timing requirement aimed at limiting speculative claims for innocent spouse relief cf 540_us_526 cautioning against comparisons between amended statutes and their predecessors to find ambiguity after the opinions in ewing i and bartman however this reading becomes problematic particularly when we consider that deficiency itself has a defined meaning--the amount by which the tax imposed by the internal_revenue_code exceeds the amount reported on a return including an amended_return we now hold consistently with those opinions that the phrase establishes a condition_precedent a petitioner in this court who seeks judicial review of a denial of relief must show that the commissioner asserts that he owes more in tax than reported on his return by amending sec_6015 the way it did congress narrowed the class of individuals able to invoke our jurisdiction under sec_6015 to those against whom a deficiency has been asserted we cannot fairly read congress’s phrasing of this qualification as other than a clear though perhaps inadvertent deprivation of our jurisdiction over nondeficiency stand-alone petitions placing that circumscription where it did the assertion of a deficiency has become the ticket to tax_court that notices of deficiency are in redetermination cases we similarly continue to adhere to our reading in ewing i of the amendment’s legislative_history as focused on the proper time for a taxpayer to request innocent spouse relief from the irs see ewing i t c pincite but though the amendment was certainly all about timing it was also all about deficiencies so it simply reinforces the idea that the elections in subsections b and c are also all about deficiencies the amendment’s history shows no indication that congress was thinking about nondeficiency relief under subsection f at all and whatever the merits of using legislative_history to overcome the plain language of a statute the merits of using the absence of legislative_history to overcome the plain language of the statute must necessarily be weaker reasoning that a partial repeal of our jurisdiction would have to be in the legislative camp between a rock and a hard place tax notes the taxpayer in bartman noted in oral argument that there is a presumption against implied repeals of federal jurisdiction citing for example 399_f3d_1 1st cir see http www ca8 uscourts gov oralargs oaframe html case no but that presumption is an application of the more general presumption disfavoring implied repeal of one statute by another--a presumption irrelevant here because it would amount to using old sec_6015 to rewrite the amendment and one should not use a statute that no longer is on the books to defeat the plain language of an effective statute am bank trust co v dallas county 463_us_855 see also 1a sutherland statutes and statutory construction sec_23 6th ed irreconcilable prior provision must yield to amendment history to be effective is we think a misreckoning after ewing i and bartman we therefore overrule our holding in ewing i in light of this subsequent precedent and now construe sec_6015 as not giving us jurisdiction over nondeficiency stand-alone petitionsdollar_figure but if we now think the disputed phrase is not ambiguous its effect still seems to us anomalous the legislative_history that we reviewed in ewing i strongly hints that limiting our jurisdiction was not the purpose congress had in mind in passing the amendment still congress enacts statutes not purposes and courts may not depart from the statutory text because they believe some other arrangement would better serve the legislative goals in re 306_f3d_726 9th cir whatever the gap in the sec_6015 procedures that this case highlights is not one that can be closed by judicial fiat 123_tc_320 our reading today may also create some confusion--innocent spouse relief under all subsections of will remain available in this court as an affirmative defense in deficiency redetermination cases because of sec_6213 as a remedy on we stress that we are not revisiting our conclusion in butler that relief under sec_6015 is not committed to the commissioner's unreviewable discretion butler t c pincite review of collection_due_process determinations because of sec_6330 and as relief in stand-alone petitions when the commissioner has asserted a deficiency against a petitioner but until and unless congress identifies this as a problem and fixes it legislatively by expanding our jurisdiction to review all denials of innocent spouse relief it is quite possible that the district courts will be the proper forum for review of the commissioner's denials of relief in nondeficiency stand-alone casesdollar_figure because however the amendment to sec_6015 eliminated our jurisdiction in such cases an order will be entered dismissing the case for lack of jurisdiction reviewed by the court halpern thornton and kroupa jj agree with this majority opinion see generally u s c sec_703 review in absence of special statutory proceeding 931_f2d_582 9th cir default rule is review in federal district_court under general federal question jurisdiction laro j concurring the court today appropriately overrules the opinion of the court in 118_tc_494 revd 439_f3d_1009 9th cir with that result i concur as i stated in my dissent in ewing v commissioner supra pincite the court’s opinion there while reaching a practical result disregarded the obvious plain reading of sec_6015 in accordance with such a plain reading congress has allowed the court to review an individual’s petition seeking equitable relief under sec_6015 equitable relief only when the commissioner ha sec_1 i disagree with the lead opinion in this case in that it sets forth dicta regarding jurisdiction in situations not before the court in this case sec_6015 empowers the court to review a taxpayer’s stand-alone petition challenging the commissioner’s determination as to the taxpayer’s administrative claim for relief from joint liability under sec_6015 see generally 114_tc_324 coining the phrase stand-alone petition to refer to a petition filed to invoke our jurisdiction under sec_6015 sec_6015 provides in relevant part sec_6015 in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section if such petition is filed timely asserted a deficiency against the individual the individual has affirmatively elected to have sec_6015 or c apply and the taxpayer has timely petitioned the court to determine the appropriate relief under sec_6015 to the extent that congress has not provided the court with jurisdiction to decide a matter the court may not decide it see 122_tc_384 114_tc_324 i agree with the overruling of 118_tc_494 because that case was wrongly decided sec_6015 is construed clearly and unambiguously on its face to provide that the court is authorized by that section to decide a claim for equitable relief only where the commissioner has asserted a deficiency against the taxpayer the taxpayer has affirmatively elected to have sec_6015 or c apply and the taxpayer has timely petitioned the court to determine the appropriate relief under sec_6015 accord 446_f3d_785 8th cir the language of sec_6015 is clear and unambiguous affg as discussed in 118_tc_494 n laro j dissenting revd 439_f3d_1009 9th cir congress used the term equitable relief to refer to the relief provided in sec_6015 see also id discussing the other two types of relief provided in sec_6015 and c as also discussed the equitable relief provided in sec_6015 was not available under former sec_6013 but first arose during consideration in the conference underlying the enactment of sec_6015 see id pincite n in part and vacating in part tcmemo_2004_93 see commissioner v ewing f 3d pincite 9th cir given such a plain reading it is improper for the court to resort to the legislative_history of sec_6015 to change that reading in accordance with deeply ingrained principles of statutory construction the court must apply sec_6015 according to its terms see 506_us_168 469_us_70 n 110_tc_236 affd without published opinion 198_f3d_248 6th cir and must not resort to the legislative_history of the statute to find ambiguities in its terms so as to apply those terms inconsistently with their plain meaning see commissioner v ewing f 3d pincite see ewing v commissioner t c pincite laro j dissenting discussing the plain meaning of the terms in sec_6015 vis-a-vis the reading given those terms by the court’s opinion in that case accordingly unless the court finds that all three of the referenced requirements have been met sec_6015 does not allow the although the legislative_history to a statute may sometimes override the statute’s plain meaning interpretation and lead to a different result where the statute’s history contains unequivocal evidence of a clear legislative intent see 447_us_102 see also 118_tc_1 the legislative_history underlying sec_6015 supports the conclusions set forth in this concurring opinion see ewing v commissioner t c pincite laro j dissenting court to review requests for equitable relief such as those presented by petitioner and the taxpayer in ewing v commissioner supra while congress allowed an individual to qualify for equitable relief in the appropriate case congress did not provide in sec_6015 that the court could review whether a case was appropriate in the absence of an assertion of a deficiency against the individual the individual’s request for relief under sec_6015 or c and the individual’s timely petition to this court whether it is more practical for this court to decide the appropriateness of such a claim is not for us to opine we must presume from a plain reading of the text of sec_6015 that congress intended that we not have jurisdiction over such a petition and must give effect to the will of congress as expressed through those terms see 503_us_249 458_us_564 447_us_102 foley haines goeke and wherry jj agree with this concurring opinion chiechi j dissenting with all due respect i am not persuaded by the united_states court_of_appeals for the ninth circuit ninth circuit or the united_states court_of_appeals for the eighth circuit eighth circuit that the court erred in holding in ewing i that the court had jurisdiction over the taxpayer’s claim in that case for relief under sec_6015 nor does the court opinion3 convince me that the court should overrule that holding in ewing i neither the ninth circuit nor the eighth circuit expresses disagreement with and the court opinion reaffirms see court op pp the court’s conclusion in ewing i that prior to the amendment in question of sec_6015 the 1see 439_f3d_1009 9th cir 118_tc_494 ewing i in light of the ninth circuit’s holding in ewing ii the ninth circuit vacated 122_tc_32 which addressed issues unrelated to the jurisdictional issue that the court considered in ewing i 2see 446_f3d_785 8th cir bartman affg in part and vacating in part tcmemo_2004_93 see also sjodin v commissioner fed appx aftr 2d 8th cir sjodin vacating and remanding per curiam tcmemo_2004_205 3i refer to the court opinion and not to the majority opinion because a majority of the court’s judges did not join the opinion of the court 4the phrase against whom a deficiency has been asserted was added to sec_6015 effective on date by the consolidated appropriations act consolidated appropriations act publaw_106_554 app g sec stat 2763a-641 essentially the same phrase was added to sec_6015 effective on the same date by the consolidated appropriations act id after that amendment sec continued court’s jurisdiction to review claims for relief under sec_6015 was not limited to claims for relief from taxes that may or may not have been underreported in returns which taxpayers raised in either deficiency cases commenced in the court pursuant to sec_6213 or so-called stand-alone sec_6015 deficiency cases including so-called stand-alone sec_6015 deficiency cases that is to say prior to the amendment of sec_6015 by the consolidated appropriations act amendment of sec_6015 the court’s jurisdiction to review claims for relief under sec_6015 included claims for relief under sec_6015 from all or a portion of any unpaid taxes ie taxes not paid when returns were filed in so-called stand-alone sec_6015 nondeficiency cases see 118_tc_494 revd 439_f3d_1009 9th cir see also continued c b provides b time for election --an election under this subsection for any taxable_year may be made at any time after a deficiency for such year is asserted but not later than years after the date on which the secretary has begun collection activities with respect to the individual making the election emphasis added 5relief is available under sec_6015 if taking into account all the facts and circumstances it is inequitable to hold the individual liable for any unpaid tax or any deficiency or any portion of either and relief is not otherwise available to the taxpayer under sec_6015 or c 114_tc_324 114_tc_276 the question that the court addressed sua sponte in ewing i was whether the amendment of sec_6015 deprived the court of its jurisdiction to review a claim for relief under sec_6015 from all or a portion of any unpaid tax in a stand-alone sec_6015 nondeficiency case ewing v commissioner supra pincite in resolving that question the court analyzed sec_6015 both before and after its amendment by the consolidated appropriations act id pincite in analyzing that section after its amendment the court stated 6in analyzing sec_6015 as amended by the consolidated appropriations act the court relied on the following rules of statutory construction in interpreting sec_6015 our purpose is to give effect to congress’s intent we begin with the statutory language and we interpret that language with reference to the legislative_history primarily to learn the purpose of the statute and to resolve any ambiguity in the words contained in the language usually the plain meaning of the statutory language is conclusive if the statute is ambiguous or silent we may look to the statute’s legislative_history to determine congressional intent finally because the changes to the relief from joint_and_several_liability rules were designed to correct perceived deficiencies and inequities in the prior version of the rules this curative legislation should be construed liberally to effectuate its remedial purpose ewing v commissioner t c pincite our interpretation of sec_6015 concerns the new language against whom a deficiency has been asserted however sec_6015 still contains the provision giving this court jurisdiction to determine the appropriate relief available to the individual under this section emphasis added which as previously explained we have held gives us jurisdiction over the propriety of equitable relief under sec_6015 equitable relief under sec_6015 is and always has been available in nondeficiency situations under these circumstances the amendment to sec_6015 referring to situations where a deficiency has been asserted and the retention of the language in that same section giving us jurisdiction over the appropriate relief available to the individual under this section creates an ambiguity therefore it is appropriate to consult the legislative_history of the amendment made by the consolidated appropriations act id pincite after having consulted the conference_report accompanying the amendment of sec_6015 h conf rept pincite 2000_3_cb_304 the court concluded the conference_report indicates that the language against whom a deficiency has been asserted was inserted into sec_6015 to clarify the proper time for making a request to the commissioner for relief from joint_and_several_liability for tax that may have been underreported on the return congress wanted to prevent taxpayers from submitting premature requests to the commissioner for relief from potential deficiencies before the commissioner had asserted that additional taxes were owed congress also wanted to make it clear that a taxpayer does not have to wait until after an assessment has been made before submitting a request to the commissioner for relief under sec_6015 overall the legislative_history indicates that congress was concerned with the proper timing of a request for relief for underreported tax and intended that taxpayers not be allowed to submit a request to the commissioner regarding underreported tax until after the issue was raised by the irs there is nothing in the legislative_history indicating that the amendment of sec_6015 by the consolidated appropriations act was intended to eliminate our jurisdiction regarding claims for equitable relief under sec_6015 over which we previously had jurisdiction the stated purpose for inserting the language against whom a deficiency has been asserted into sec_6015 was to clarify the proper time for a taxpayer to submit a request to the commissioner for relief under sec_6015 regarding underreported taxes fn refs omitted id pincite based upon the court’s review of the language of sec_6015 both before and after its amendment by the consolidated appropriations act the legislative_history of that act and relevant caselaw the court held in ewing i that the amendment of sec_6015 did not deprive it of its jurisdiction to review the denial of equitable relief under sec_6015 with respect to unpaid tax in a stand-alone sec_6015 nondeficiency case id pincite the ninth circuit reversed that holding in ewing ii shortly thereafter in bartman the eighth circuit expressed its agreement with the ninth circuit an appeal in this case normally would lie in the united_states court_of_appeals for the tenth circuit consequently the court is not required to follow the opinions of the ninth circuit in ewing ii and the eighth circuit in bartman and in sjodin 7the eighth circuit followed bartman in sjodin v commissioner __ fed appx __ aftr 2d 8th cir 54_tc_742 affd 445_f2d_985 10th cir nonetheless because the court opinion concludes that those opinions change the judicial landscape court op p it proceeds to reconsider ewing i and decides to overrule it i turn first to the court opinion to explain why i am not persuaded by that opinion that the court should overrule ewing i in deciding to overrule the court’s holding in ewing i the court opinion concludes that that holding becomes problematic particularly when we consider that deficiency itself has a defined meaning--the amount by which the tax imposed by the internal_revenue_code exceeds the amount reported on a return including an amended_return we now hold consistently with those opinions ewing ii and bartman that the phrase against whom a deficiency has been asserted establishes a condition_precedent a petitioner in this court who seeks judicial review of a denial of relief must show that the commissioner asserts that he owes more in tax than reported on his return by amending sec_6015 the way it did congress narrowed the class of individuals able to invoke our jurisdiction under sec_6015 to those against whom a deficiency has been asserted we cannot fairly read congress’s phrasing of this 8in overruling ewing i and holding that the court does not have jurisdiction over the instant case the court opinion acknowledges that billings’s position is not a weak one court op p nonetheless having held that the court does not have jurisdiction over the instant case the court opinion directs that an order be entered dismissing this case for lack of jurisdiction court op p in doing so perhaps the court opinion finds solace in its suggestion which i consider to be an inappropriate and questionable suggestion that it is quite possible that the district courts will be the proper forum for review of the commissioner’s denials of relief in nondeficiency stand-alone cases court op p qualification as other than a clear though perhaps inadvertent deprivation of our jurisdiction over nondeficiency stand-alone petitions placing that circumscription where it did the assertion of a deficiency has become the ticket to tax_court that notices of deficiency are in redetermination cases court op p in asserting that ‘deficiency’ itself has a defined meaning--the amount by which the tax imposed by the internal_revenue_code exceeds the amount reported on a return including an amended_return court op p the court opinion apparently relies on sec_301_6211-1 proced admin regs see court op p in maintaining that the term deficiency has the meaning set forth in that regulation for all purposes of the code including sec_6015 the court opinion fails to acknowledge let alone discuss a long line of cases holding that the term return in the code generally means the original return see eg 464_us_386 dollar_figure the court opinion is wrong in maintaining that the 9perhaps the court opinion believes that the parties implicitly agree that the meaning attributed by the court opinion to the term deficiency in sec_6015 is correct because they stipulated that petitioner did not qualify for relief under either sec_6015 or c because no deficiency was ever asserted against him and his wife court op p suffice it to say that the court is not bound by any stipulation of the parties as to the law 90_tc_200 n 86_tc_79 10in 464_us_386 the supreme court of the united_states stated continued meaning of the term deficiency set forth in sec_301 a proced admin regs applies for all purposes of the code continued indeed as this court recently has noted 460_us_370 n the internal_revenue_code does not explicitly provide either for a taxpayer’s filing or for the commissioner’s acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace thus when congress provided for assessment at any time in the case of a false_or_fraudulent_return it plainly included by this language a false or fraudulent original return in this connection we note that until the decision of the tenth circuit in 614_f2d_1263 cert pending no courts consistently had held that the operation of sec_6501 and its predecessors turned on the nature of the taxpayer’s original and not his amended_return 8the significance of the original and not the amended_return has been stressed in other but related contexts it thus has been held consistently that the filing of an amended_return in a nonfraudulent situation does not serve to extend the period within which the commissioner may access a deficiency see eg 293_us_172 293_us_183 national refining co v commissioner 1_bta_236 it also has been held that the filing of an amended_return does not serve to reduce the period within which the commissioner may assess taxes where the original return omitted enough income to trigger the operation of the extended limitations_period provided by sec_6501 or its predecessors see eg 38_tc_486 20_tc_79 and the period of limitations for filing a refund claim under the predecessor of sec_6511 begins to run on the filing of the original not the amended_return 303_f2d_366 ca3 cert_denied 371_us_877 i agree with the court opinion that in the instant case there would be no deficiency extant after petitioner and his spouse filed their joint amended_return if the meaning of that term in sec_301_6211-1 proced admin regs were applicable for purposes of section dollar_figure however the court opinion does not consider let alone answer whether and why that meaning and not the meaning established in cases such as badaracco v commissioner supra should apply for purposes of sec_6015 including sec_6015dollar_figure the term deficiency that appears in sec_6015 in the phrase 11that there would be no deficiency extant after petitioner and his spouse filed their joint amended_return if the definition of that term in sec_301_6211-1 proced admin regs were applicable for purposes of sec_6015 does not answer the question whether a deficiency has been asserted for purposes of sec_6015 see discussion below nor does it answer the question whether there is a deficiency or an understatement_of_tax for purposes of sec_6015 or a deficiency for purposes of sec_6015 sec_6015 requires that there be an understatement_of_tax in the return in order to obtain relief under sec_6015 sec_6015 refers to whether it is inequitable to hold the taxpayer liable for the deficiency in tax for such taxable_year attributable to such understatement sec_6015 provides that the term understatement is defined by sec_6662 sec_6662 generally defines that term as the excess of the amount of the tax required to be shown on the return over the amount of the tax_shown_on_the_return nothing in sec_6015 requires that a deficiency has been asserted 12the court opinion’s ipse dixit that for all purposes of the code the only meaning of the term deficiency is that set forth in sec_301_6211-1 proced admin regs not only ignores caselaw holding to the contrary it also disregards that nothing in sec_6015 requires a deficiency or understatement_of_tax to continue to exist at any time after a taxpayer files an original return against whom a deficiency has been asserted is not clear plain or unambiguous the court’s consideration in ewing i of the legislative_history of the amendment of sec_6015 was proper even assuming arguendo that the term deficiency that appears in sec_6015 in the phrase against whom a deficiency has been asserted were to have the meaning that the court opinion says it has the court opinion’s conclusions that rest on that premise are nonetheless logically flawed it is a non sequitur for the court opinion to conclude that because ‘deficiency’ itself has a defined meaning--the amount by which the tax imposed by the internal_revenue_code exceeds the amount reported on a return including an amended_return court op p the phrase against whom a deficiency as been asserted is clear plain and not ambiguous court op pp establishes a condition_precedent to the court’s jurisdiction under sec_6015 court op p and results in a deprivation of our jurisdiction over nondeficiency stand- alone petitions court op p the meaning that the court opinion gives to the term deficiency that appears in sec_6015 in the phrase against whom a deficiency has been asserted does not give meaning to that entire phrase it only gives the meaning that the court says it has to the term deficiency used in that phrase the phrase against whom a deficiency has been asserted is not clear plain or unambiguous despite its assertions to the contrary see court op pp the court opinion acknowledges as much see court op p note the court’s consideration in ewing i of the legislative_history of the amendment of sec_6015 was proper in pointing out the eighth circuit’s interchangeable use in bartman of terms such as assertion of a deficiency determination_of_a_deficiency issue of a notice_of_deficiency and assessment of a deficiency discussed below the court opinion states future cases may well show that congress meant to give us jurisdiction when a deficiency was asserted because it wanted to allow taxpayers to petition for relief well before the irs sends out a notice_of_deficiency or makes an assessment--perhaps as soon as issuance of a revenue agent’s report or some other time during an examination when the irs first states that additional taxes may be owed h conf rept pincite quoted in ewing i t c pincite the terms determination and assessment are not customarily regarded as synonyms in tax law a determination is the irs’s final_decision see eg sec_6212 a b and an assessment is the specific procedure by which the irs officially records a liability see sec_6203 triggering its power to collect taxes administratively the code generally bars the irs from assessing taxes that are being contested in our court see sec_6213 we note too that although notices of deficiency establish jurisdiction in most of our cases see bartman f 3d pincite congress has given us jurisdiction over cases in which there need be no deficiency--for example review of the commissioner’s determinations after irs collection_due_process hearings sec_6330 however because there was no deficiency lurking in this case at all we need not decide whether an assertion of deficiency is synonymous with a notice_of_deficiency much less an assessment in defining the limits of our jurisdiction under sec_6015 court op p note see also court op p despite assertions to the contrary that appear in the court opinion see court op pp the excerpt quoted above leaves no doubt that the court opinion concludes that the phrase against whom a deficiency has been asserted may have any one of several possible meanings the court opinion thus acknowledges that that phrase is ambiguous the internal inconsistency in the court opinion as to whether the phrase against whom a deficiency has been asserted is ambiguous is another material flaw in that opinion having concluded that that phrase is ambiguous the court opinion should have considered the legislative_history of the amendment of sec_6015 as the court properly did in ewing i in order to determine its meaning as used in sec_6015 13i disagree that there was no deficiency lurking in this case at all there was a deficiency with respect to the original return filed by petitioner and his spouse nothing in the court opinion adequately explains why that deficiency with respect to the original return is not the deficiency in the phrase against whom a deficiency has been asserted in sec_6015 nor does anything in the court opinion adequately explain why it apparently assumes that a deficiency must continue to exist at the time a claim for relief under sec_6015 is made see discussion above and below although the court opinion concludes that the phrase against whom a deficiency has been asserted is ambiguous see court op p note it also concludes inconsistently that that phrase is clear plain and not ambiguous court op pp having concluded albeit inconsistently that the phrase against whom a deficiency has been asserted is not ambiguous the court opinion should have interpreted that phrase according to its language it did not the court opinion holds that the phrase against whom a deficiency has been asserted requires that a petitioner in this court who seeks judicial review of a denial of relief must show that the commissioner asserts that he owes more in tax than reported on his return court op p emphasis added the court opinion’s holding uses the present tense asserts in contradistinction sec_6015 uses has been asserted by using the present tense which is not found in sec_6015 in the phrase against whom a deficiency has been asserted the court opinion reads into that phrase a requirement that is not in that section having read such a requirement into sec_6015 the court opinion makes matters worse by failing to specify when the taxpayer must satisfy that requirement thus the court opinion is unclear as to whether it requires a taxpayer who files a petition with the court seeking sec_6015 relief to show at the time the taxpayer files the petition thereafter during the pendency of the sec_6015 court_proceeding and or at some other time that the commissioner asserts that he the taxpayer owes more in tax than reported on his the taxpayer’s return court op p 14if the court opinion intends by its use of the present tense asserts to impose a jurisdictional requirement that at the time a petition is filed and thereafter during the pendency of the sec_6015 court_proceeding the commissioner must be asserting that the taxpayer owes more in tax than reported on his the taxpayer’s return such a holding would result in the court’s not having jurisdiction over a case in which a deficiency has been asserted at some point in time in the administrative process and an ultimate determination has been made while the case is pending in a sec_6015 court_proceeding that there is no deficiency i believe that any such result would be wrong even assuming arguendo that the court opinion were correct that the phrase against whom a deficiency has been asserted is a jurisdictional requirement not only does the court opinion’s holding read out of sec_6015 the words has been asserted in the phrase against whom a deficiency has been asserted it reads into that phrase the requirement that the commissioner be asserting a deficiency sec_6015 is silent and thus ambiguous regarding who must have asserted the deficiency if the court opinion were correct that the phrase against whom a deficiency had been asserted is clear plain and not ambiguous court op pp it would be inappropriate to consult the legislative_history of the amendment of sec_6015 in order to determine who must have asserted the deficiency however it would be proper to consult the dictionary definition of the word assert the definition of the word assert in webster’s third new international dictionary unabridged is state or affirm positively thus petitioner could have asserted for purposes of sec_6015 a deficiency when he and his spouse filed their amended_return and or the commissioner could have asserted a deficiency when the commissioner assessed the increase in the tax shown in that amended_return which was attributable to the deficiency with respect to the original return the point is that sec_6015 is not plain or clear regarding who must have asserted a deficiency it is thus necessary to consult the legislative_history of the amendment of sec_6015 the only thing about the phrase against whom a deficiency has been asserted that is beyond question is that it does not require as the court opinion does more than that a deficiency has been asserted at some point in timedollar_figure the court opinion is wrong to read the words has been asserted out of the phrase against whom a deficiency has been asserted and to read the word asserts into that phrase although the court opinion declines to consider the legislative_history of the amendment of sec_6015 in order to interpret the phrase against whom a deficiency has been asserted it nonetheless offers the following criticism of the court’s reliance on that legislative_history in ewing i the amendment’s history shows no indication that congress was thinking about nondeficiency relief under subsection f at all and whatever the merits of using legislative_history to overcome the plain language of a statute the merits of using the absence of legislative_history to overcome the plain language of the statute must necessarily be weaker reasoning that a partial repeal of our jurisdiction would have to be in the legislative_history to be effective is we 15the court opinion seems to recognize as much when it states future cases may well show that congress meant to give us jurisdiction when a deficiency was asserted because it wanted to allow taxpayers to petition for relief well before the irs sends out a notice_of_deficiency or makes an assessment--perhaps as soon as issuance of a revenue agent’s report or some other time during an examination when the irs first states that additional taxes may be owed court op p note think a misreckoning after ewing i and bartman fn ref omitted court op pp the court opinion does not explain why reasoning that a partial repeal of our jurisdiction would have to be in the legislative_history to be effective is a misreckoning after ewing i and bartman id in any event i disagree with that conclusion even though i agree with the court opinion that the legislative_history of the amendment of sec_6015 does not indicate that in adding the phrase against whom a deficiency has been asserted congress had in mind a stand-alone sec_6015 nondeficiency case that is precisely the point that the court was making in ewing i in amending sec_6015 congress had in mind only the proper timing of a request for relief from underreported tax in a return namely a deficiency situation ewing v commissioner t c pincite congress did not have in mind a stand-alone sec_6015 nondeficiency case when it amended sec_6015 by adding the phrase against whom a deficiency has been asserted since congress did not have in mind such a case when it enacted the amendment of sec_6015 congress could not have had in mind depriving and congress could not have intended to deprive the court of the jurisdiction that the court had over such a case prior to that amendment id pincite if congress had intended to deprive the court of the jurisdiction that it had prior to the amendment of sec_6015 over a stand-alone sec_6015 nondeficiency case it would have expressly and clearly so stated in the legislative_history of that amendment it did not the silence of congress is stridentdollar_figure i turn now to the eighth circuit’s opinion in bartman to explain why i am not persuaded by that opinion that the court should overrule ewing i as discussed above the court opinion points out court op p note that the eighth circuit in bartman interchangeably used terms such as determination_of_a_deficiency issue of a notice_of_deficiency and assessed deficiency even though those terms are not synonymous in the federal tax law the eighth circuit in bartman also interchangeably used those terms with the phrase a deficiency has been asserted in sec_6015 evidently having concluded that all of those terms are synonymous in the federal tax lawdollar_figure as the legislative_history of sec_6015 16senators feinstein and kyl recently introduced s 109th cong 2d sess sec_1 that would clarify that the court has jurisdiction under sec_6015 to review all claims for relief under sec_6015 in introducing that bill senator feinstein stated this bill clarifies the statute’s original intent cong rec s5962 daily ed date 17to illustrate the eighth circuit stated in bartman the irs did not determine a deficiency against bartman for tax_year bartman cites 118_tc_494 wl where the tax_court found that it had jurisdiction to review a petition from a denial of a request for sec_6015 relief continued recognizes those terms are not synonymous in the federal tax continued despite the fact that no notice_of_deficiency had been issued since briefing and oral argument in this case however the ninth circuit reversed the tax_court and held that the tax_court has no jurisdiction under sec_6015 to consider a petition for review where no deficiency was determined by the irs 439_f3d_1009 9th cir we agree with the ninth circuit that the tax_court lacks jurisdiction under sec_6015 unless a deficiency was asserted against the individual petitioning for review the language of sec_6015 is clear and unambiguous an individual may petition the tax_court for review i n the case of an individual against whom a deficiency has been asserted and who elects to have subsection b and c apply sec_6015 emphasis added as such we end our inquiry into the meaning of the statute and apply its plain language 89_f3d_1350 8th cir 11_f3d_1430 8th cir en_banc applying the statute's plain language we hold that the tax_court had no jurisdiction to review bartman's petition for review of the irs's denial of her tax_year refund request because no deficiency had been assessed against bartman for tax_year emphasis added fn ref omitted bartman v commissioner f 3d pincite 18the conference_report accompanying the consolidated appropriations act states in pertinent part timing of request for relief --confusion currently exists as to the appropriate point at which a request for innocent spouse relief should be made by the taxpayer and considered by the irs some have read the statute to prohibit consideration by the irs of requests for relief until after an assessment has been made ie after the examination has been concluded and if challenged judicially determined others have read the statute to permit claims for relief from deficiencies to be made upon the filing of the return before any preliminary determination as to whether a deficiency exists or whether the return will be continued law the commissioner determines that there is a deficiency in a document known as a notice_of_deficiency that the commissioner sends or issues to the taxpayer see sec_6212 an assessment is the procedure by which the commissioner officially records a tax_liability see sec_6203 however there are limitations on the authority of the commissioner to assess a deficiency that the commissioner has determined see eg sec_6213 sec_6215 an assessment by the commissioner is required before the commissioner may proceed to collect a tax_liability see sec_6502 continued examined congress did not intend that taxpayers be prohibited from seeking innocent spouse relief until after an assessment has been made congress intended the proper time to raise and have the irs consider a claim to be at the same point where a deficiency is being considered and asserted by the irs this is the least disruptive for both the taxpayer and the irs since it allows both to focus on the innocent spouse issue while also focusing on the items that might cause a deficiency the bill clarifies the intended time by permitting the election under sec_6015 b and c to be made at any point after a deficiency has been asserted by the irs a deficiency is considered to have been asserted by the irs at the time the irs states that additional taxes may be owed most commonly this occurs during the examination process it does not require an assessment to have been made nor does it require the exhaustion of administrative remedies in order for a taxpayer to be permitted to request innocent spouse relief h conf rept pincite3 2000_3_cb_304 although the eighth circuit in bartman interchangeably used terms that are not synonymous in the federal tax law after a careful reading of the eighth circuit’s opinion in bartman and its opinion in sjodin that relied on bartman i believe that the eighth circuit in bartman and in sjodin construed the language a deficiency has been asserted that appears in the phrase against whom a deficiency has been asserted to mean a deficiency has been determined by the commissioner in a notice of deficiencydollar_figure in reaching that conclusion the eighth circuit 19before the eighth circuit in bartman began to use interchangeably various terms that have different meanings in the federal tax law see supra note the eighth circuit stated congress created the united_states tax_court to provide taxpayers with a means of challenging assessments made by the commissioner without first having to pay the alleged deficiency without such a forum taxpayers would have to pay the asserted deficiency and then initiate a suit in federal district_court for a refund 930_f2d_975 2d cir as an article i court the tax_court is a court of strictly limited jurisdiction 45_f3d_348 9th cir a notice_of_deficiency issued by the irs pursuant to sec_6212 is the taxpayer's jurisdictional ticket to the tax_court 992_f2d_1136 11th cir quoting 865_f2d_1221 11th cir 790_f2d_51 8th cir per curiam citing 423_us_161 96_sct_473 46_led_416 n and holding that the determination_of_a_deficiency and the issue of a notice_of_deficiency is an absolute precondition to tax_court jurisdiction accordingly the irc provides that the tax_court has jurisdiction over petitions for review from determinations regarding the availability of sec_6015 relief only where a deficiency has been continued may have been misled by the position that the government advanced on appeal in bartman and in sjodin dollar_figure in the briefs that the government filed in bartman and in sjodin the government argued that the language a deficiency has been asserted that appears in the phrase against whom a deficiency has been asserted means a deficiency has been determined by the commissioner as explained above the commissioner determines that there is a deficiency in a document called a notice_of_deficiency that the commissioner sends to the taxpayer the legislative_history of the amendment of sec_6015 belies the position of the government on appeal in bartman and in sjodin dollar_figure see supra note continued asserted against the taxpayer sec_6015 bartman v commissioner f 3d pincite i also read the eighth circuit’s opinion in sjodin which relied on bartman as construing the language a deficiency has been asserted to mean a deficiency has been determined by the commissioner in a notice_of_deficiency issued to the taxpayer thus the eighth circuit stated in sjodin this circuit has recently concluded in bartman that the issuance of a deficiency by the irs is a prerequisite for tax_court jurisdiction over a petition for review from an irs determination regarding relief available under sec_6015 sjodin v commissioner __ fed appx __ aftr 2d emphasis added 20the government took the same position on appeal of ewing i to the ninth circuit 21see supra note 22see supra note in apparently adopting the position advanced to it by the government the eighth circuit has not interpreted the phrase against whom a deficiency has been asserted that it held was clear and unambiguous and plain 446_f3d_785 8th cir affg in part and vacating in part tcmemo_2004_93 according to the language in that phrase instead it has construed that phrase and gave it a meaning that is contrary to and not apparent from the language in that phrasedollar_figure i turn finally to the ninth circuit’s opinion in ewing ii to explain why i am not persuaded by that opinion that the court should overrule ewing i according to the ninth circuit the language of the amendment of sec_6015 is plain commissioner v ewing f 3d pincite by interpreting the 23the only reasonable alternative to my reading of the eighth circuit’s opinion in bartman is that because of the eighth circuit’s interchangeable use of various terms that are not synonymous in the federal tax law that court’s holding as to the meaning of the phrase against whom a deficiency has been asserted is ambiguous in this connection i note that the court opinion states we construe bartman’s holding to be the sentence ‘we agree with the ninth circuit that the tax_court lacks jurisdiction under sec_6015 unless a deficiency was asserted against the individual petitioning for review’ court op pp note emphasis added that statement of the court opinion ignores what the eighth circuit stated its holding to be in bartman the eighth circuit stated applying the statute’s plain language we hold that the tax_court had no jurisdiction to review bartman’s petition for review of the irs’s denial of her tax_year refund request because no deficiency had been assessed against bartman for tax_year bartman v commissioner supra pincite emphasis added statute as not requiring the assertion of a deficiency the tax_court simply has written the language out of the statute id pincite and by doing so the tax_court violated the basic principle of statutory construction that ‘a statute ought upon the whole to be so construed that if it can be prevented no clause sentence or word shall be superfluous void or insignificant’ id with respect to the ninth circuit’s conclusion in ewing ii that the language against whom a deficiency has been asserted is plain the court opinion in the instant case and the eighth circuit’s opinions in bartman and sjodin belie that conclusion with respect to the ninth circuit’s conclusions in ewing ii that in ewing i the court wrote the language against whom a deficiency has been asserted out of sec_6015 thereby making that phrase superfluous void or insignificant id and violating a basic principle of statutory construction id that is not what the court did in ewing i the court found in ewing i that congress added the phrase against whom a deficiency has been asserted to sec_6015 in order to prevent a taxpayer from making a claim for relief under sec_6015 until a deficiency has been asserted only in a situation where tax may or may not have been underreported in a return namely only in a deficiency situation ewing v commissioner t c pincite thus under ewing i in a case where tax may or may not have been underreported in a return and only in such a case must a deficiency have been asserted in order for the court to have jurisdiction over such a casedollar_figure see id accordingly ewing i did not read the phrase against whom a deficiency has been asserted out of sec_6015 as amended by the consolidated appropriations act and did not make that phrase superfluous void or insignificant in violation of a basic principle of statutory construction i am not persuaded by the ninth circuit’s opinion in ewing ii the eighth circuit’s opinions in bartman and sjodin or the court opinion in the instant case that the court erred in ewing i consequently i cannot in good conscience conclude that the court should overrule ewing i and i dissent colvin cohen swift wells gale and marvel jj agree with this dissenting opinion 24ewing i was not a case where tax may or may not have been underreported in a return ewing i was a case where the tax due shown in the return was not paid the commissioner assessed such unpaid tax and the taxpayer sought relief under sec_6015 in a stand-alone sec_6015 nondeficiency case see ewing v commissioner t c pincite vasquez j dissenting respectfully i do not believe we should reverse our decision in 118_tc_494 ewing i revd 439_f3d_1009 9th cir we have previously considered what we should do when an issue comes before us a second time after a court_of_appeals has reversed a prior tax_court opinion on the same point 99_tc_490 in 27_tc_713 revd 258_f2d_562 9th cir we decided that although we should seriously consider the reasoning of the court_of_appeals which reversed our decision we ought not follow the reversal if we believe it is incorrect see lardas v commissioner supra the tax_court being a tribunal with national jurisdiction over litigation involving the interpretation of federal taxing statutes which may come to it from all parts of the country has an obligation to apply with uniformity its interpretation of those statutes that is the way it has always seen its statutory duty and with all due respect to the courts of appeals it cannot conscientiously change unless congress or the supreme court so directs lawrence v commissioner supra pincite this case is not governed by the golsen doctrine see court op pp in ewing i we interpreted the statute if congress disagrees with that interpretation then congress can revise the statute to provide otherwise 516_us_284 i do not believe that the opinions of the u s courts of appeals for the eighth and ninth circuit change the judicial landscape see court op p the reasoning and analysis of the u s courts of appeals for the eighth and ninth circuit is essentially the reasoning and analysis of the dissent in ewing i see 446_f3d_785 8th cir date ewing v commissioner f 3d pincite5 ewing i supra pincite laro j dissenting these views ie of the u s courts of appeals for the eighth and ninth circuit and of the dissent in ewing i were before this court in ewing i they were given serious consideration and they were rejected accordingly when a court_of_appeals reverses our original decision but neither addresses any new arguments nor provides any new analysis as is the case herein i do not believe we should reverse our original decision respectfully i dissent swift j agrees with this dissenting opinion marvel j dissenting relying on what the court’s opinion asserts is the plain meaning of prefatory language in sec_6015 the court holds that it does not have jurisdiction under sec_6015 to review the commissioner’s determination denying a taxpayer relief under sec_6015 in a nondeficiency case specifically the court’s opinion concludes that in order for us to have jurisdiction over a taxpayer’s petition for relief under sec_6015 the taxpayer must be a person against whom a deficiency has been asserted and who elects to have subsection b or c apply the court bases its holding that we have no jurisdiction to decide this case on its conclusion that petitioner is not an individual against whom a deficiency has been asserted i disagree because i conclude that petitioner is an individual against whom a deficiency has been asserted i contend that the court’s opinion deciding the jurisdictional issue against petitioner is in error congress enacted sec_6015 in as part of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_734 as originally enacted sec_6015 provided in pertinent part that in general --in the case of an individual who elects to have subsection b or c apply-- a in general --the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section in congress amended sec_6015 effective on date amendment consolidated appropriations act publaw_106_554 app g sec stat 2763a-641 as a result sec_6015 currently provides in pertinent part sec_6015 petition for review by tax_court -- in general --in the case of an individual against whom a deficiency has been asserted and who elects to have subsection b or c apply-- a in general --in addition to any other remedy provided by law the individual may petition the tax_court and the tax_court shall have jurisdiction to determine the appropriate relief available to the individual under this section the court’s opinion concludes that we do not have jurisdiction because petitioner is not an individual against whom a deficiency has been asserted court op p the court’s opinion explains that there is no deficiency because petitioner reported the additional tax_liability attributable to the embezzlement income on an amended_return and an amount reported on an amended_return must be treated as an amount shown by the taxpayer upon his return in calculating the amount of a deficiency under sec_6211 see sec_301_6211-1 proced admin regs in reaching its conclusion the court relies upon the opinions of the court_of_appeals for the ninth circuit and the court_of_appeals for the eighth circuit in 439_f3d_1009 9th cir revg 118_tc_494 122_tc_32 and 446_f3d_785 8th cir affg in part and revg in part tcmemo_2004_93 both the court_of_appeals for the ninth circuit and the court_of_appeals for the eighth circuit concluded that the language added to sec_6015 by the amendment was clear and unambiguous and that the amendment limited our jurisdiction in sec_6015 cases to those cases in which a deficiency has been asserted however the court_of_appeals for the eighth circuit in bartman appears to have equated the language against whom a deficiency has been asserted to a requirement that a sec_6015 case must arise from a deficiency determination by the commissioner see bartman v commissioner supra pincite tax_court has no jurisdiction over a sec_6015 petitioner where no deficiency was determined by the irs the language that congress chose to add to sec_6015 in stops far short of requiring that the commissioner must actually have determined a deficiency the determination_of_a_deficiency is a technical concept that refers to the action taken by the commissioner after he evaluates a taxpayer’s tax situation and finally concludes that the taxpayer erred either in making a return that understated his tax_liability or in failing to make a return at all the commissioner determines a deficiency when he finally concludes that the taxpayer has understated his tax_liability and reflects that determination in a notice_of_deficiency see sec_6212 before the commissioner issues a notice_of_deficiency an extensive administrative examination or audit often occurs it begins when the internal_revenue_service the service selects a taxpayer in the case of a failure_to_file or a taxpayer’s return for examination and notifies the taxpayer of the examination at that point the service has usually taken no position regarding the possible existence of a deficiency the service typically will take no position regarding the existence of a deficiency until the examination has been completed if the service concludes that there is an understatement_of_tax on a taxpayer’s return it will usually issue a preliminary report commonly referred to as the 30-day_letter the 30-day_letter advises the taxpayer that the service believes adjustments are necessary to the taxpayer’s return and provides the taxpayer with a listing of the adjustments and a calculation of the taxpayer’s correct income_tax_liability the 30-day_letter will also state the amount of the understatement that the service contends the taxpayer has made and it will calculate the deficiency and any additions to tax or penalties for which the service alleges the taxpayer is liable the 30-day_letter gives the taxpayer an opportunity to dispute the service’s asserted tax_deficiency administratively and to contest the proposed imposition of any addition_to_tax or penalty the commissioner usually will issue a notice_of_deficiency after the administrative appeal process has been completed and the case is unagreed or after the time limit for pursuing an administrative appeal has expired without taxpayer action or if the expiration of the period of limitations for assessment is about to expire a taxpayer who agrees to the proposed deficiency or who voluntarily files an amended_return reflecting the proposed deficiency ordinarily does not receive a notice_of_deficiency with this background in mind we must turn to the actual language of sec_6015 as amended although congress is well aware of the words it has used in other sections of the internal_revenue_code the code to reflect that the commissioner has determined a deficiency and issued a notice_of_deficiency see sec_6212 the words used by congress in sec_6015 as amended do not contain any reference to a determination_of_a_deficiency by the commissioner sec_6015 refers only to an individual against whom a deficiency has been asserted it does not require that the commissioner or anyone else for that matter must actually have determined a deficiency the pertinent language of sec_6015 as amended requires only that a deficiency must have been asserted by someone but it does not specify by whom or how or when because sec_6015 as amended does not use the magic words determine a deficiency or specify that the deficiency must actually be asserted by the commissioner sec_6015 as amended screams out for interpretation if congress had intended to limit the right to petition this court in sec_6015 cases only to those taxpayers who had received a notice_of_deficiency it is beyond debate that congress knew how to say so clearly and unequivocally the fact that congress did not refer to an individual against whom a deficiency has been determined or to an individual against whom the commissioner has determined a deficiency is compelling evidence that congress did not intend when it amended sec_6015 to limit the right to petition this court in sec_6015 cases to those taxpayers to whom the commissioner had mailed a notice_of_deficiency this case illustrates why recourse to the legislative_history is warranted now and was warranted in ewing i petitioner filed a joint_return for with his wife on that return there is an understatement_of_tax attributable to the erroneous items unreported embezzlement income of petitioner’s wife petitioner discovered the understatement after the joint_return was filed on the advice of counsel petitioner and his wife filed an amended_return for that reported the previously unreported embezzlement income of petitioner’s wife and calculated an additional income_tax_liability attributable to the previously unreported embezzlement income that additional tax_liability was not paid when petitioner and his wife filed the amended_return nor has it been paid to date although respondent was under no legal_obligation to do so respondent processed the amended return1 and without issuing a notice_of_deficiency assessed2 the additional tax_liability reported on the amended_return subsequently petitioner submitted a second form_8857 request for innocent spouse relief which respondent denied petitioner then filed a petition in this court seeking a review of respondent’s determination it is our jurisdiction over this petition that the court’s opinion concludes is nonexistent 1see eg 464_us_386 2assessment is a technical term in the tax field it is generally used to describe the formal act of recording on the records of the internal_revenue_service a tax_liability that has been reported on a tax_return sec_6201 or that otherwise has become final and or assessable sec_6213 c and d see sec_6203 3petitioner filed his initial form_8857 when he filed his amended_return however respondent did not process that request a copy of the initial form_8857 is not in the record in order to apply sec_6015 to these facts we must first decide what the term asserted means sec_6015 does not contain any definition so in accordance with accepted principles of statutory construction we apply the commonly accepted definition see eg 524_us_125 nw forest res council v glickman 82_f3d_825 9th cir 121_tc_8 in webster’s third new international dictionary the word assert means to state or affirm positively assuredly plainly or strongly or alternatively to demonstrate the existence of webster’s third new international dictionary in merriam webster’s collegiate dictionary the word assert means to state or declare positively and often forcefully or aggressively or alternatively to demonstrate the existence of merriam webster’s collegiate dictionary 10th ed in order to apply sec_6015 to these facts we must also understand the term deficiency the term is not defined in sec_6015 however it is defined in sec_6211 sec_6211 provides a in general --for purposes of this title in the case of income estate_and_gift_taxes imposed by subtitles a and b and excise_taxes imposed by chapter sec_41 sec_42 sec_43 and sec_44 the term deficiency means the amount by which the tax imposed by subtitle a or b or chapter or exceeds the excess of-- the sum of a the amount shown as the tax by the taxpayer upon his return if a return was made by the taxpayer and an amount was shown as the tax by the taxpayer thereon plus b the amounts previously assessed or collected without assessment as a deficiency over-- the amount of rebates as defined in subsection b made essentially a deficiency as defined in sec_6211 is the number remaining after the amount of tax shown on a taxpayer’s return plus any amounts previously assessed as deficiencies minus refunds is subtracted from the taxpayer’s correct_tax liability in order to ascertain whether a deficiency within the meaning of sec_6211 has been asserted we must analyze whether sec_6211 requires us to examine the petitioner’s original return or his amended_return the court’s opinion did not make this analysis instead the court’s opinion apparently relying on sec_301_6211-1 proced admin regs concluded that a deficiency must be calculated with reference to the amended_return i believe that if an analysis had been performed it would have supported a conclusion that the references to return in sec_6211 and sec_6015 are to the taxpayer’s original return and not to an amended_return an amended_return is a document of uncertain status under the internal_revenue_code there is no statutory requirement to file an amended_return in the code see 464_us_386 there is no regulatory or administrative requirement promulgated by the commissioner requiring a taxpayer to file an amended_return see id in fact the commissioner is not required to accept and process an amended_return see eg 148_f3d_70 2d cir affg tcmemo_1997_339 and tcmemo_1997_340 561_f2d_1115 4th cir 414_f2d_954 3d cir the commissioner will process an amended_return only when he chooses to do so as the court_of_appeals for the fourth circuit stated in koch v alexander supra pincite there is simply no statutory provision authorizing the filing of amended tax returns and while the irs has as a matter of internal administration recognized and accepted such returns for limited purposes their treatment has not been elevated beyond a matter of internal agency discretion fn ref omitted there are many instances in which the federal courts have examined provisions of the code and determined that a statutory reference to return is to the taxpayer’s original return in badaracco v commissioner supra pincite the united_states supreme court stated indeed as this court recently has noted 460_us_370 ndollar_figure the internal_revenue_code does not explicitly provide either for a taxpayer’s filing or for the commissioner’s acceptance of an amended_return instead an amended_return is a creature of administrative origin and grace thus when congress provided for assessment at any time in the case of a false and fraudulent return it plainly included by this language a false or fraudulent original return in this connection we note that until the decision of the tenth circuit in 614_f2d_1263 cert pending no courts consistently had held that the operation of sec_6501 and its predecessors turned on the nature of the taxpayer’s original and not his amended_return 8the significance of the original and not the amended_return has been stressed in other but related contexts it thus has been held consistently that the filing of an amended_return in a nonfraudulent situation does not serve to extend the period within which the commissioner may assess a deficiency see eg 293_us_172 293_us_183 national refining co v commissioner 1_bta_236 it also has been held that the filing of an amended_return does not serve to reduce the period within which the commissioner may assess taxes where the original return omitted enough income to trigger the operation of the extended limitations_period provided by sec_6501 or its predecessors see eg 38_tc_486 20_tc_79 and the period of limitations for filing a refund claim under the predecessor of sec_6511 begins to run on the filing of the original not the amended_return 303_f2d_366 ca3 cert_denied 371_us_877 the undisputed facts of this case establish that petitioner’s original return understated his and his wife’s income_tax_liability for and there was a deficiency in income_tax for resulting from that understatement given the commonly accepted definition of the term assert i contend that it is also clear that petitioner and his wife asserted the deficiency on their amended return and respondent asserted the same deficiency when he assessed the additional tax_liability reported on petitioner’s amended return if one concludes however that the language of sec_6015 is not clear because it is susceptible of more than one interpretation as outlined above then recourse to the legislative_history of sec_6015 as amended is warranted in ewing i we reviewed the legislative_history of the amendment to sec_6015 after quoting pertinent language in the conference_report accompanying the consolidated appropriations act see h conf rept pincite we concluded as follows the conference_report indicates that the language against whom a deficiency has been asserted was inserted into sec_6015 to clarify the proper time for making a request to the commissioner for relief from joint_and_several_liability for tax that may have been underreported on the return congress wanted to prevent taxpayers from submitting premature requests to the commissioner for relief from potential deficiencies before the commissioner had asserted that additional taxes were owed congress also wanted to make it clear that a taxpayer does not have to wait until after an assessment has been made before submitting a request to the commissioner for relief under sec_6015 ewing v commissioner t c pincite i contend that in ewing i we properly relied on the legislative_history to interpret whether petitioner was an individual against whom a deficiency has been asserted because the language does not support a conclusion that a deficiency must actually have been determined before a taxpayer may seek relief under sec_6015 and interpretation is necessary to ascertain the meaning of sec_6015 as amended i also contend that the legislative_history makes it clear that the assessment of tax is one way but not the only way in which a deficiency may be asserted 4the commissioner’s own regulations also are consistent with the legislative_history after sec_6015 was amended in the commissioner promulgated sec_1_6015-5 income_tax regs entitled time and manner for requesting relief premature requests for relief --the internal_revenue_service will not consider premature claims for relief under sec_1_6015-2 sec_1_6015-3 or sec_1_6015-4 a premature claim is a claim for relief that is filed for a tax_year prior to the receipt of a notification of an audit or a letter or notice from the irs indicating that there may be an outstanding liability with regard to that year such notices or letters do not include notices issued pursuant to sec_6223 relating to tefra partnership proceedings a premature claim is not considered an election or request under sec_1 h emphasis added because i believe we properly concluded in ewing i that sec_6015 as amended is ambiguous and that recourse to the legislative_history of the amendment was appropriate i respectfully dissent cohen and swift jj agree with this dissenting opinion
